UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 00-6297



BYRON PAIGE,

                                                Plaintiff - Appellant,

          versus


MARTHA L. SAXON, Marion County Clerk of Court;
H. D. FEAGIN, Captain, Marion County City
Police Department; FREDDIE MCGACHEN, PFC,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-99-3940-2-20AJ)


Submitted:     April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Byron Paige, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Byron Paige appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   Paige’s case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised Paige that failure to file timely objections to this recom-

mendation could waive appellate review of a district court order

based upon the recommendation.   Despite this warning, Paige failed

to object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s recom-

mendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).        See generally

Thomas v. Arn, 474 U.S. 140 (1985).     Paige has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2